Case 4:18-cr-00188-MAC-CAN Document 42 Filed 10/31/18 Page 1 of 1 PageID #: 62




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS

 UNITED STATES OF AMERICA
 versus                                            §
                                                   §
 DANIEL MENDOZA (1)                                § CRIMINAL ACTION NO. 4:18cr188
 ALEJANDRO FLORES (2)
                                                   §
                                                   §

                                              ORDER

         Having considered the factors listed in 18 U.S.C. § 3161(h)(7)(B), the court finds that the

 ends of justice require a continuance in this case to assure the necessary time for counsel and the

 court to prepare effectively for trial, taking into account the exercise of due diligence.

         The period of delay due to this order of continuance is the period from the date of this

 order through the date of the new trial setting, and this is excludable time under the Speedy Trial

 Act.

         Accordingly, this case is reset for Pretrial Conference and Trial Scheduling on December

 10, 2018, at 9:00 a.m. All other pretrial deadlines contained in the Pretrial Order remain the

 same.   .
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 31st day of October, 2018.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
